          Case 2:20-cv-03326-AB Document 44 Filed 10/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


                                               No. 2:20-cv-03326-AB
 IN RE: WIRECARD AG SECURITIES
 LITIGATION                                    CLASS ACTION




 THIS DOCUMENT RELATES TO:
 ALL CASES


                                          ORDER

       AND NOW, this 23rd day of October 2020, it is ORDERED that Lead Plaintiff’s

Motion to Extend the Time for Service (ECF No. 43) is GRANTED. Lead Plaintiff must serve

Defendants Wirecard AG, Markus Braun, Jan Marsalek, Burkhard Ley, Alexander von Knoop,

Susanne Steidl, Wulf Matthias, and Ernst & Young GmbH Wirtschaftspruefungsgesellschaft on

or before April 19, 2021, pursuant to The Hague Convention on the Service Abroad of Judicial

and Extrajudicial Documents in Civil and Commercial Matters, Nov. 15, 1965, 20 U.S.T 361, 68

U.N.T.S. 163. Extensions may be granted for good cause.


                                                  _S/Anita B. Brody_____________
                                                  ANITA B. BRODY, J.



COPIES VIA ECF______________
